DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2021 has been considered by the examiner.

Claim Objections
Claims 1–19 are objected to because of the following informalities:  
-claim 1 is objected to because the limitation in line 2 “a touch panel comprising at least one touch sensor” conflicts with the limitation in 14–16 “the panel driver is to drive the at least one touch sensor in the display divided area and to a driving operation of the at least one touch sensor in the non-display divided area.”  The second limitation requires multiple touch sensors, while the first limitation indicates that there could be one.   Appropriate correction is required.  Claims 2–19 are objected to because they depend on claim 1; 
-in claim 8, lines 3–4, the limitation should read “at least one 
-in claim 10, line 5, the comma should be removed to improve readability;
-in claim 10, line 4, the limitation “and not intersecting the curved portion” does not make sense within the context of the claim; 
-in claim 10, lines 2–4, the limitation should read “when the curved portion intersects each 
-in claim 11, line 5, the comma should be removed to improve readability; 
-in claim 11, lines 5–6, the limitation “and not intersecting the curved portion” does not make sense within the context of the claim; and 
-in claim 14, line 4, it is confusing as to which touch sensor in claim 1 the “at least one touch sensor” refers to.  That is, it is unclear whether it refers to the touch sensor in the display divided area or the one in the non-display divided area (claim 1, lines 14–16). 

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Pat. 11,169,642 (hereinafter, the ‘642 Patent) in view of Canova, Jr., US 7,289,083.   Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the instant application are found in claim 9 of the ‘642 Patent. 

The following chart serves as a comparison between claim 1 of the instant application and claim 9 of the ‘642 Patent. 

Claim 1 of the Instant Application
Claim 9 of the ‘642 Patent
A flexible display device, comprising:
Claim 1
A flexible display device, comprising:
a touch display panel comprising at least one touch sensor;
a touch display panel comprising at least one touch sensor, the touch display panel configured to have a scroll shape;

a roller, the touch display panel configured to surround the roller;
a detector to detect a curved portion of the touch display panel and touch
information corresponding to a touch applied to the touch display panel based on a sensing result from the at least one touch sensor;
a touch detector to detect a curved portion of the touch display panel and touch information corresponding to a touch applied to the touch display panel based on a sensing result from the at least one touch sensor;
a screen divider to divide a display area of the touch display panel into a plurality of divided areas with respect to the curved portion and to define the divided areas as a display divided area and a non-display divided area, respectively, based on the touch
information; and
a screen divider to divide a display area of the touch display panel into a plurality of divided areas with respect to the curved portion and to define the divided areas as a display divided area and a non-display divided area, respectively, based on a difference between the corresponding touch information of the divided areas; and
a panel driver to control the display divided area and the non-display divided area, wherein:

the panel driver is to display an image on at least a portion of the display divided area and not to display an image on the non-display divided area, and
a panel driver to activate at least a portion of the display divided area and
deactivate the non-display divided area, the touch display panel being configured not to display an image at the non-display divided area when the non-display divided area is deactivated.
the panel driver is to drive the at least one touch sensor in the display divided area and to stop a driving operation of the at least one touch sensor in the non-display divided area.
Claim 9
The device as claimed in claim 1, further comprising:
a plurality of touch sensors,
wherein the panel driver is to drive at least one of touch sensors in the display
divided area and is to stop a driving operation of touch sensors in the non-display divided area.


Claim 1 of the ‘977 Application does not teach “a panel driver to control the display divided area and the non-display divided area.”

However, Canova, Jr. (Figs. 8–9) teaches the concept of a panel driver controlling a display to activate one side of the display panel and deactivating the reverse side (14:47–61).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Claim 1 of the instant application with Canova, Jr.  Canova, Jr. teaches or suggests that activating one side of a display panel and deactivating the reverse side allows the display device to save power (14:47–61).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2010/0141605, in view of Chang, US 2016/0328042.   

Regarding Claim 1, Kang (Figs. 1, 2, 7b) teaches “a flexible display device (100), comprising:
-a touch display panel (130) comprising at least one touch sensor (e.g., Multiple sensors 140; par. 0029);
-a touch detector (Together, elements 140, 150) to detect a curved portion of the touch display panel and touch information corresponding to a touch applied to the touch display panel based on a sensing result from the at least one touch sensor (e.g., Flexible sensor 150 detects bend event in the area where user folds the display device; par. 0030.  The locations where the user places his or her touch and bends the device, as shown in Fig. 7b, is considered “touch information”);
-a screen divider (160) to divide a display area of the touch display panel into a plurality of divided areas with respect to the curved portion and to define the divided areas as a display divided area and a non-display divided area, respectively, based on the touch information (e.g., Control unit 160 acts as a “screen divider” by displaying certain contents in the bended area; par. 0049.  Thus, as shown in Fig. 7b, the controller may display contents only on the side that is more bent by the user; par. 0057); and
-a panel driver to control the display divided area and the non-display divided area, wherein (e.g., If display unit 120 is an LCD, it must necessarily have a gate driver and data driver; par. 0028.  Thus, the data driver would only provide data to the side more bent by the user. Sensor recognizing unit 161 may also be considered as part of the panel driver; par. 0035), and
-the panel driver is to display an image on at least a portion of the display divided area and not to display an image on the non-display divided area (e.g., Display data only on the side more bent by the user; par. 0057).” 

Kang teaches does not teach “the panel driver is to drive the at least one touch sensor in the display divided area and to stop a driving operation of the at least one touch sensor in the non-display divided area.”

However, Chang (Figs. 4–5) teaches the concept of activating a touch sensor associated with an operating region of a display panel and deactivating a touch sensor associated with a non-operational region (¶ 32).  Thus, in the combined invention, the touch sensor of the display divided area of Kang would be driven while the touch sensor of the non-display divided area would be deactivated.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang with the above teachings of Chang.  Chang teaches or suggests that deactivating a rear-facing display, that is, a display that is not facing the user and not in use, helps save power (¶ 32). 

Regarding Claim 2, Kang in view of Chang teaches the device as claimed in claim 1.

Kang (Fig. 7b) further teaches wherein the touch information comprises at least one of an area of touches applied to the divided areas (e.g., User’s touches on sides A and B define the divided area, as shown in Fig. 7b; ¶ 56) or a number of touches applied to the divided areas (e.g., Ignored for purposes of this Office Action).  

Regarding Claim 3, Kang in view of Chang teaches the device as claimed in claim 2.

Kang (Figs. 1, 7) further teaches “wherein the screen divider (160) is to define: one of the divided areas to which a touch of a relatively smaller area is applied as the display divided area, and another one of the divided areas to which a touch of a relatively greater area is applied as the non-display divided area” (e.g., Depending on where the user folds the display, the smaller side may be associated with a display area and the larger side a non-display area; ¶¶ 57–58). 
  
Regarding Claim 4, Kang in view of Chang teaches the device as claimed in claim 2.

Kang (Fig. 7b) further teaches “wherein the screen divider (160) is to define: one of the divided areas to which a relatively smaller number of touches is applied as the display divided area, and another one of the divided areas to which a relatively greater number of touches are applied as the non-display divided area” (e.g., As shown in Fig. 7b, the area with multiple touches is the non-display area and the area with no touches is the display area; ¶ 57).   

Regarding Claim 5, Kang in view of Chang teaches the device as claimed in claim 1. 

Kang (Figs. 1 and 7) further teaches “wherein the touch detector (140, 150) is to detect: 
-the curved portion based on the sensing result from the at least one touch sensor in a first sense period (e.g., Touch positions in state 73a determine which part of display is being bent; par. 0056-0057.  The time period when bending is sensed is considered a “first sense period”), and the touch information based on the sensing result from the at least one touch sensor in a second sensing period (e.g., Touch position of both touches determined before curved portion; par. 0056-0057.  The time period when touch is sensed is considered a “second sense period.”  Thus in Kang, the second period is before the first period).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Chang, as applied to claim 5 above, and in further view of Jeong, US 2015/0116608. 

Regarding Claim 6, Kang in view of Chang teaches the device as claimed in claim 5, but does not teach “wherein the first period and the second period are included in a single frame.”

However, Jeong (Fig. 9) teaches “wherein the first sense period (Finger Touch period is considered a “first sense period”; par. 0079) and the second sense period (Flexible Touch period is considered a “second sense period”; par. 0078) are included in a single frame (par. 0080).”  In the combined invention, the Finger Touch period of Jeong would be equivalent to the first sense period of Kang, and the Flexible Touch period equivalent to the second sense period.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang with the above teachings of Jeong.  Jeong suggests that these teachings helps provide a timing framework for easy user manipulation of a flexible touch panel (par. 0008, 0077). 
  
Claims 8–11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Chang, as applied to claim 1, and in further view of Lee, US 2014/0247252.

Regarding Claim 8, Kang in view of Chang teaches the device as claimed in claim 1.

Kang (Fig. 7b) further teaches “wherein: when the curved portion is substantially parallel to a data line of the touch display panel” (e.g., When the user bends the flexible display in the vertical direction as shown in Fig. 7b, the curved portion would be substantially parallel to the data lines, which are well-known in the art to be vertical in an LCD).

Kang in view of Chang does not teach “the display driver is to drive at least one of the data lines in the display divided area and is to stop driving operation of each of the data lines in the non-display divided area.”  

However, Lee (Fig. 2) teaches activating a display area and deactivating a non-display area (e.g., Active area setting unit 22 may set part of the display unit as an active area when the display device 10 is folded.  Thus, the remaining portion would become inactive; ¶ 60).  In the combined invention, when a user folds the display device vertically, the panel driver of Kang would drive “at least drive at least one of data lines in the display divided area” and “stop a driving operation of each of data lines in the non-display divided area.”  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang with the above features of Lee.  Deactivating the part of the display that is not being used helps save power. 

Regarding Claim 9, Kang in view of Chang teaches the device as claimed in claim 1.

Kang (Fig. 7b) further teaches “wherein: when the curved portion is substantially parallel to a gate line of the touch display panel” (e.g., When the user bends the flexible display in the horizontal direction as shown, the curved portion would be substantially parallel to the gate lines, which are well-known in the art to be horizontal in an LCD). 

Kang in view of Chang does not teach “the panel driver is to drive at least one of gate lines in the display divided area and is to stop a driving operation of each of gate lines in the non-display divided area.” 

However, Lee (Fig. 2) teaches activating a display area and deactivating a non-display area (e.g., Active area setting unit 22 may set part of the display unit as an active area when the display device 10 is folded.  Thus, the remaining portion would become inactive; ¶ 60).  In the combined invention, when a user folds the display device horizontally, the panel driver of Kang would “drive at least one of gate lines in the display divided area and is to stop a driving operation of each of gate lines in the non-display divided area.” The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang with the above features of Lee.  Deactivating the part of the display that is not being used helps save power. 

Regarding Claim 10, Kang in view of Chang teaches the device as claimed in claim 1.

Kang further teaches “wherein: when the curved portion intersects each of gate lines of the touch display panel and intersects at least one of data lines of the touch display panel” (e.g., When a user bends the display vertically along one of the data lines, the bent portion intersects each of the gate lines and at least one data line).  
Kang in view of Chang does not teach “the panel driver is to drive at least one of data lines in the display divided area and not intersecting the curved portion, and is to stop a driving operation of each of data lines in the non-display divided area.”

However, Lee (Fig. 2) teaches activating a display area and deactivating a non-display area (e.g., Active area setting unit 22 may set part of the display unit as an active area when the display device 10 is folded.  Thus, the remaining portion would become inactive; ¶ 60).  In the combined invention, when a user folds the display device vertically along one of the data lines, the panel driver of Kang would “drive at least one of data lines in the display divided area and not intersecting the curved portion, and is to stop a driving operation of each of data lines in the non-display divided area.”

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang with the above features of Lee.  Deactivating the part of the display that is not being used helps save power. 

Regarding Claim 11, Kang in view of Chang teaches the device as claimed in claim 1.
Kang further teaches “wherein: when the curved portion intersects each of a plurality of data lines of the touch display panel and intersects at least one of gate lines of the touch display panel” (e.g., When the user bends the display horizontally along one of the gate lines). 

Kang in view of Chang does not teach “the panel driver is to drive at least one of gate lines in the display divided area and not intersecting the curved portion, and is to stop a driving operation of each of gate lines in the non- display divided area.”  

However, Lee (Fig. 2) teaches activating a display area and deactivating a non-display area (e.g., Active area setting unit 22 may set part of the display unit as an active area when the display device 10 is folded.  Thus, the remaining portion would become inactive; ¶ 60).  In the combined invention, when a user folds the display device horizontally along one of the data lines, the panel driver of Kang would “drive at least one of gate lines in the display divided area and not intersecting the curved portion, and is to stop a driving operation of each of gate lines in the non-display divided area.”

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang with the above features of Lee.  Deactivating the part of the display that is not being used helps save power. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Chang, as applied to claim 1 above, and in further view of Bijamov, US 2017/0038905. 

Regarding Claim 12, Kang in view of Chang teaches the device as claimed in claim 1, but does not teach “wherein the at least one touch sensor comprises one selected from a resistive touch sensor, a capacitive touch sensor and a force sensor.”

However, Bijamov (Fig. 2) teaches the use of force sensors to detect touch (e.g., force sensors; ¶¶ 31, 33).  In the combined invention the touch sensors of Kang would be force sensors.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang with the above features of Bijamov.  Bijamov teaches or suggests that force sensors help detect multi-touch inputs (¶ 5).  Thus, it would have been obvious to try with a reasonable expectation of success for one with ordinary skill in the art to implement force sensors in the combined invention. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Chang and in further view of Bijamov, as applied to claim 12 above, and in further view of Baker, US 2011/0187674.

Regarding Claim 13, Kang in view of Chang and in further view of Bijamov teaches the device as claimed in claim 12, but does not teach “wherein the force sensor comprises at least one selected from a piezo sensor, a polyvinylidene fluoride sensor and a piezoresistive sensor.”

However, Baker teaches the use of piezo material in a force sensor (¶ 28).  Thus, in the combined invention, the force sensor of Bijamov would be made of piezo material.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang and in further view of Bijamov with the above teachings of Baker.  Baker teaches or suggests that its force sensor helps provide haptic feedback (¶ 24).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Chang, as applied to claim 1 above, and in further view of Oh, US 2016/0188142. 

Regarding Claim 14, Kang in view of Chang teaches the device as claimed in claim 1, but does not teach “wherein the panel driver comprises: 
a gate driver connected to a gate line of the touch display panel; 
a data driver connected to a data line of the touch display panel; 
a sensor driver connected to the at least one touch sensor; 
a timing controller to control a driving operation of the gate driver, the data driver, and the sensor driver based on a detected result from the detector.” 

However, Oh (Figs. 1–2) teaches “wherein the panel driver comprises: 
a gate driver (20) connected to a gate line (G1 to Gn) of the touch display panel; 
a data driver (30) connected to a data line (D1 to Dm) of the touch display panel; 
a sensor driver (50) connected to the at least one touch sensor (12); 
a timing controller (40) to control a driving operation of the gate driver, the data driver, and the sensor driver based on a detected result from the detector (¶¶ 46-48).” 

Kang further teaches a power supply that provides power to all components of the display device (¶ 27).  Thus, in the combined invention, the power supply of Kang would “generate power for the driving operation of the touch display panel, the gate driver, the data driver, the sensor driver, and the timing controller.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang with the above teachings of Oh.  Oh teaches or suggests that a gate driver, data driver, sensing driver, timing controller, and power supply are all necessary to operate a display with touch function. 

Claims 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Chang, as applied to claim 1 above, and in further view of Kim, US 2013/0222416.

Regarding Claim 16, Kang in view of Chang teaches the device as claimed in claim 1, but does not teach “further comprising a roller surrounded by the touch display panel.”

However, Kim (Figs. 13A-13B) teaches the concept of a touch display panel having a scroll shape (e.g., Display 120 can be rolled up); and a roller (1310) surrounded by the touch display panel (e.g., In a rolled up position, body 1310 would be surrounded by display 120). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kang in view of Chang with the above teachings of Kim.  Kim suggests that a rolled up display allows for user convenience to one who wishes a more compact way of handling the display. 
  
Regarding Claim 17, Kang in view of Chang and in further view of Kim teaches the device as claimed in claim 16.

Kim (Figs. 13A-13B) further teaches “wherein the touch display panel has a scroll shape” (e.g., In a rolled up position, body 1310 would be surrounded by display 120).   
The same rationale used to combine Kang in view of Chang with Kim stated in claim 16 applies here and will not be repeated. 

Regarding Claim 18, Kang in view of Chang and in further view of Kim teaches the device as claimed in claim 17.

Kim further teaches wherein a position of the curved portion changes as the touch display panel is wound or unwound (e.g., See Figs. 13A-B).  

The same rationale used to combine Kang in view of Chang with Kim stated in claim 16 applies here and will not be repeated. 

Allowable Subject Matter
Claims 7, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 7, Kang in view of Chang teaches the device as claimed in claim 1.

However, neither Kang, Chang, nor the remaining prior art, either alone or in combination, teaches “wherein: when the sensing result from the at least one touch sensor has a value in a first range, the detector is to detect the touch information based on the sensing result, and when the sensing result from the at least one touch sensor has a value in a second range, the detector is to detect the curved portion based on the sensing result.”  

Regarding Claim 15, Kang in view of Chang teaches the device as claimed in claim 1.

However, neither Kang, Chang, nor the remaining prior art teaches “wherein: a first image in the display divided area is smaller than a second image in an entire portion of the display area, the first image has the same image ratio as the second image.”  

Regarding Claim 19, Kang in view of Chang and in further view of Kim teaches the device as claimed in claim 17.
Kang (Figs. 1, 7) further teaches “wherein the screen divider divides the display area of the touch display panel into the plurality of divided areas with respect to the curved portion and defines the divided areas as the display divided area and the non-display divided area, respectively (e.g., Display data only on the side more bent by the user; par. 0057.  The side with the display data is considered a “display area” while the other side a “non-display area”).

However, neither Kim, Chang, Kang, nor the remaining prior art, either alone or in combination, teaches “based on a difference between the touch information corresponding to the divided areas.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        November 17, 2022